ORDER

PER CURIAM.
AND NOW, this 13th day of May, 2014, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all remaining issues. The issues as stated by petitioner are:
(1) Is the lower court’s decision inconsistent with similar decisions of the court involving the very same Home Rule Charter and Civil Service Regulations?
(2) Is the continued viability of the Civil Service public employment system disregarded by the lower court in its decision of such substantial public importance as to require prompt and definitive resolution by the Pennsylvania Supreme Court?